DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.
Applicant argues that:
a). Claim 16 recites the limitation  "a second power supply configured to charge the first power supply when the tobacco holder is in the single docking port."   At least this feature is not disclosed by Wang and McCormick, alone or in combination.
b). As admitted on page 3 of the Office Action, Wang does disclose that the device of Wang contains tobacco. 
c). McCormick does not disclose charging, but rather the use of plug-in devices.
d). Moreover, rejections on obviousness grounds must be accompanied by some "articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  There must be "an apparent reason to combine the known elements in the fashion claimed by the patent at issue.”  The reasoning proposed by the Examiner is not sufficient to establish a prima facie case of obviousness. 
e). The totality of the prior art must be considered.
f). If one of ordinary skill in the art were to look at McCormick, any possible combination (which is not admitted) would result in a plug-in device and not "a second 

Regarding a), as discussed in the rejections, the first part 20 of the smoking device of Wang et al corresponds to the claimed tobacco holder and second part 30 of the smoking system corresponds to claimed tobacco containing article. The tobacco holder 20 comprises an accumulator 21 for storing and releasing electrical energy ([0014], Fig. 1C), which corresponds to the claimed first power supply.  The base 40 also comprises high capacity accumulator 42 (corresponds to the claimed second power supply) configured to charge the first power supply when the tobacco holder 20 comprising the first power supply is in the bay, or docking port ([0029]-[0032], particularly [0032]).
Regarding b), the argument is incorrect as the Office Action states, “Wang et al does not specifically disclose that the second part 30 contains tobacco.”
Regarding c) – f), as discussed in the rejections, Wang et al discloses the structural features of the claimed invention.  Wang et al does not specifically disclose that a second part 30 of the smoking device contains agent 33 in the form of tobacco.  However, Wang et al does disclose that a second part 30 of the smoking device contains agent 33, which comprises nicotine in some embodiments, and that agent 33 can comprise various substances [0027].
It is known to those of ordinary skill in the art that tobacco is a substance that  contains nicotine naturally.

McCormick then provides a solution to the problem by heating by electrical means tobacco in a bowl of a smoking device, and air that passes through the tobacco to volatilize nicotine from the tobacco into the air, which enters the respiratory tract of a smoker without combustion of the tobacco and the aforementioned deleterious effects.  
The art of Wang et al, McCormick and the instant invention is directed to electrically operated smoking devices.   One of ordinary skill in the art would easily be able to transfer the features of the solution disclosed by McCormick to any other electrically operated smoking device, regardless of how the electrical power is supplied, including the device of Wang et al by using tobacco as a nicotine source for agent 33, with the predictable result that heated air passes through the tobacco to volatilize nicotine from the tobacco into the air, which enters the respiratory tract of a smoker without combustion of the tobacco and the deleterious effects mentioned by McCormick.  The preceding advantages provide articulated reasoning and rational underpinning sufficient to establish a prima facie case of obviousness.

The rejections over the cited prior art are maintained.  In addition, the rejections on the ground of nonstatutory double patenting are also maintained.

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16, 17, 19-25 and 27-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (EP 1989946) in view of McCormick (US 2104266) and as evidenced by Robinson et al (US 2008/0092912) and Jakob et al (US 5101839).
Claims 16, 24 and 34: Wang et al discloses an electrically heated smoking system comprising:

Wang et al does not specifically disclose that the second part 30 contains tobacco.  However, Wang does teach that agent 33 can comprise various substances [0027]. 
Smoking articles that generate flavored vapors by subjecting tobacco or processed tobaccos to heat produced by electrical sources without burning are well known in the art through numerous patents and a commercially marketed product (see Robinson et al, [0007] for evidence).  
McCormick teaches that the active alkaloids of tobacco, such as nicotine, are volatile and provide universal fascination for its devotees (p 1, col 1, lines 24-31).  Other ingredients in tobacco smoke that is produced by combustion increase the toxicity of tobacco fumes, irritate the air passages, are believed to contribute to cancer, and are discomforting to the non-smoker who may be intimately associated with the smoker.  Another issue is fires caused by careless dropping of lighted matches and cigarette butts (p 1, col 1, line 31 to col 2, line 2).  To solve the problems, McCormick discloses heating by electrical means tobacco in a bowl of a smoking device, and air that passes through the tobacco to volatilize nicotine from the tobacco into the air, which enters the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate tobacco, which contains nicotine naturally, as agent 33 in the smoking system of Wang et al in view of McCormick as a well-known substrate that can be smoked without burning to provide the flavors of tobacco and to obtain the advantages disclosed by McCormick.
	The first part 20 of the device of Wang et al corresponds to the claimed tobacco holder and second part 30 of the smoking system corresponds to claimed tobacco containing article. The tobacco holder 20 comprises an accumulator 21 for storing and releasing electrical energy ([0014], Fig. 1C), which corresponds to the claimed first power supply.  
The base 40 also comprises accumulator 42 (corresponds to the claimed second power supply) configured to charge the first power supply when the tobacco holder 20 comprising the first power supply is in the docking port [0029]-[0032]. The device further comprises a lid 46 connected to the base by a hinge 48 at a first side of the base and the lid configured to close when onto the base and the docking port ([0037], Fig. 3A).  Since the docking port is configured to hold the entire first part 20 of a smoking device 10, and the base is usable as a storing device [0031], the lid is also configured to close onto the base and the docking port when the holder 20 comprising the first power supply is in the docking port and the tobacco containing article is not in the tobacco holder.  The base with hinge also corresponds to a case that holds and encloses the first part 20 of a smoking device 10.  Alternatively, the device comprises several 
Wang et al does not specifically disclose an embodiment wherein the hinge and the single docking port are at a first side of the base.  However, the courts have held that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v.A.G. Pro, 425 U.S. 273, 282 (1976)).  The parts of the case of Wang et al perform the same function as the claimed corresponding parts.  No evidence has been brought forth demonstrating an advantage of having the hinge and the single docking port are on a first side of the base; therefore, it is submitted that such arrangement of parts as claimed amounts to no more than a design change within the skill if one of ordinary skill in the art.
Regarding Claim 24, the case and smoking device 10 are made to work with each other as a system, therefore can be called a kit or, at least, a kit containing all of the parts would have been obvious to one of ordinary skill in the art.
Regarding Claim 34, the docking port of the case of Wang et al is configured to hold the entire first part 20 of a smoking device 10 with the lid closing onto the base and over the docking port.  There is no disclosure that the docking port or the case is configured to hold the entire first part 20 and the second part 30 of the smoking device 10.  From the disclosure and Fig. 2, the length of the case in the longitudinal direction of the docking port is only slightly longer than the length of the docking port, which is considered to be only slightly longer than the length of the first part 20 of the smoking 
Claims 17 and 25: the single docking port has a diameter [0038] and is cylindrical, as depicted in Fig. 2.  Alternatively, the smoking device 10 is cylindrical ([0038], Fig. 1A) and the second part resembles as much as possible the end part of a regular cigarette, and the docking port is also configured to receive at least part of the smoking device, therefore a cylindrical docking port would at least have been obvious to one of ordinary skill in the art.
Claims 19, 20, 27 and 28: The base comprises a connection port, such as a USB port, to connect the base to an external device [0034].
Claims 21 and 29: The length of the base in the longitudinal direction is considered an aesthetic design feature within the skill of one of ordinary skill in the art absent evidence of unexpected results commensurate in scope with the claims.
Claims 22 and 30: The base contains circuitry 44 to control the charging of the smoking device from the second power supply [0034], therefore the circuitry controls the second power supply or, at least, controlling the second power supply via circuitry 44 would have been obvious.
Claims 23 and 31: Wang et al discloses that the base contains circuitry 44, which controls the charging of the first power supply, and can in some embodiments keep record of the amount of charges and generally usage data related to the smoking device 
Claim 32: The length of the tobacco containing article is, as much as possible, made to resemble the end part (filter) of a regular cigarette [0026].   Typical commercially available cigarettes having lengths of about 84 mm have filters with a length of about 27 mm (Jakob et al, col 1, lines 42-46).  It would have been obvious to one of ordinary skill in the art to obtain the tobacco containing article with a length within the claimed range to simulate a typical lit end cigarette.  
Claim 33: Wang et al discloses that at least a part of the second part 30, which contains agent 33, is held in the user’s mouth, therefore it would have been obvious that at least a portion of the tobacco containing article protrudes from the tobacco holder (first part 20).  The amount of the second part 30 that protrudes from the first part 20 is considered a design feature that is within the skill of one of ordinary skill in the art to determine in the absence of unexpected results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,368,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a similar product with the following exceptions:
Independent Claims 1, 8, 16 and 17 of the patent recite one or more of:
a second power supply configured to charge the first power supply when the tobacco holder having the first power supply is in the single docking port, 
a lid connected to the base by a hinge, the hinge at a first side of the base and the single docking port being at an opposite side of the base, and
the lid being arranged such that the lid is configured to close onto the base when the tobacco holder having the first power supply is in the single docking port and the tobacco containing article is not in the tobacco holder.” 
In contrast, instant Claims 16, 24 and 34 recite:a second power supply configured to charge the first power supply when the tobacco holder is in the single docking port, 
a cover connected to the base by a hinge, the hinge and the single docking port being at a first side of the base,  and
the cover being arranged such that the cover is configured to close onto the base when the tobacco holder is in the single docking port and the tobacco containing article is not in the tobacco holder.”

Regarding the claim terms “lid” and “cover”, one of ordinary skill in the art would find that the recited lid and cover perform the same function and would have been synonymous.  
Regarding the limitation in the instant claims that “the hinge and the single docking port being at a first side of the base,” it is submitted that such arrangement of parts as claimed amounts to no more than an obvious design change that provides no unexpected results.  As discussed above, the courts have held that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  As such, it would have been obvious to include the claimed arrangement as an embodiment of the patent.

Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,390,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a similar product with the following exceptions:
Independent Claims 1, 8, 16 and 17 of the patent recite: 
a lid connected to the base by a hinge, the hinge at a first side of the base and the single docking port being at an opposite side of the base, and
the lid being arranged such that the lid is configured to close onto the base.

a cover connected to the base by a hinge, the hinge and the single docking port being at a first side of the base, and
the cover being arranged such that the cover is configured to close onto the base.
Regarding the claim terms “lid” and “cover”, one of ordinary skill in the art would find that the recited lid and cover perform the same function and would have been synonymous.  
Regarding the limitation in the instant claims that “the hinge and the single docking port being at a first side of the base,” it is submitted that such arrangement of parts as claimed amounts to no more than an obvious design change that provides no unexpected results.  As discussed above, the courts have held that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  As such, it would have been obvious to include the claimed arrangement as an embodiment of the patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748